Title: From George Washington to Major General Benjamin Lincoln, 27 February 1780
From: Washington, George
To: Lincoln, Benjamin


          
            My dear sir
            Head Quarters Morristown 27th Febry 1780
          
          I have been successively favored with your letters of the 7th of Novr 23d of Decemr and 8th of January last I am extremely happy to find both for the public and you⟨r⟩ sake that your prospects were less gloomy when you wrote the two last than when you wrote the first. I hope you have had the time necessary to complete your defences on the land side, and will be able effectually to baffle every attempt of the enemy in your quarter. Hitherto ⟨our⟩ affairs to the southward have certainly been m⟨ore⟩ prosperous than could have ⟨b⟩een ⟨expe⟩cted fr⟨om⟩ circumstances—and if the issue is not favorable I am thoroughly persuaded it will not be your fault.
          The succession of tempestuous weather which immediately followed the departure of the fleet that sailed from new-york the

latter end of December, we have been flattering ourselves will at least retard and disconcert their Southern operation. We have had no distinct account of them; it will be fortunate indeed if they have been driven off and dispersed.
          In addition to the advices you were obliging enough to communicate, I have just seen official accounts from the Governor of Havannah of the success of the Spaniards in the Floridas. If the remaining posts fall it will be a very important stroke; and in all probability the operations there will have a favorable influence upon our affairs in your quarter. Though perhaps it may not be probable, it is not impossible the British General, if he has discretionary power, on hearing of the progress of the Spaniard in the Floridas, may suspend his original plan, and turn his attention that way, and endeavour to defend their own territories rather than attempt conquests.
          Don Juan De Mirailles, the Spanish agent, in a letter of the 18th communicating the foregoing intelligence has the following paragraph. “By royal order, I am very strongly charged to influence your Excellency to make the greatest diversion with the troops of the United States against those of the enemy in Georgia to the effect of attracting their attention, and disabling the⟨m⟩ fro⟨m⟩ sending succours to Pensacola and M⟨obille wh⟩ich the Governor of Louisiana is to attack auxiliated with sea and land forces, which were prepared at Havannah with all the needful, and ready to sail when the station would permit” This I transmit you for your goverment, satisfied that you will do every thing to effect the diversion desired, which the situation of your force, and that of the enemy combined with other circumstances will permit. If they act offensively against the Carolinas your whole attention will necessarily be engaged at home; but if they should direct their force elsewhere, you may possibly have it in your power to pursue measures favorable to the operations of the Spaniards, and to the immediate interests of the United States.
          You will since have been informed that your accounts with respect to the Virginia troops being detatched to the Southward, was good—though they could b⟨e⟩ ill spared from this army, I thought we should have less to fear here, than you there without them; and it appeared upo⟨n the⟩ whole adviseable to throw the weight of ⟨Vir⟩ginia into the defence of our Southern

⟨ex⟩tremity—I should have given you early notice of it but I relied upon its being done by Congress. With the most affectionat⟨e⟩ regard I am Dr Sir your most hble sert
          
            Go: Washington
          
        